Order filed February 7, 2019




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-18-00312-CV
                                   __________

                     JOY MARAIO-WILHOIT, Appellant
                                          V.
                  RONALD EDWIN WILHOIT, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM 61934


                                     ORDER
      On January 10, 2019, this court issued an opinion and judgment dismissing
the appeal in this cause after Joy Maraio-Wilhoit, Appellant, failed to remit the filing
fee and the docketing statement as directed by this court. Appellant subsequently
paid the filing fee and filed a motion for rehearing. Ronald Edwin Wilhoit has filed
a response in opposition to the motion for rehearing. After considering both the
motion and the response, it is the opinion of this court that the motion for rehearing
should be granted.
        Accordingly, we grant Appellant’s motion for rehearing, and we hereby
withdraw this court’s opinion and judgment dated January 10, 2019.


                                                                   PER CURIAM


February 7, 2019
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2